 
 
IV 
111th CONGRESS
1st Session
H. CON. RES. 188 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2009 
Mr. McMahon (for himself and Mr. Heinrich) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
 
CONCURRENT RESOLUTION 
Recognizing the 75th anniversary of the National Conference of State Liquor Administrators. 
 
 
Whereas throughout history in the United States, alcoholic beverages have been regulated by government; 
Whereas alcoholic beverages are the only product in commerce that has been the subject of two constitutional amendments (the 18th and 21st Amendments); 
Whereas the 21st Amendment to the United State Constitution was ratified on December 5, 1933, thereby repealing Prohibition and granting primary authority over alcoholic beverage regulation to the States; 
Whereas the National Conference of State Liquor Administrators (NCSLA) was founded on June 19, 1934, in Chicago, Illinois; 
Whereas the NCSLA was created to provide a forum between the States as they developed, implemented, and maintained regulatory controls over alcoholic beverages after the passage of the 21st Amendment; 
Whereas the NCSLA provided the forum to debate and understand moderation in consumption, moderation in selling, and law making that promoted temperance, orderly markets, and effective tax collection without provoking illicit and therefore unregulated and untaxed commerce in alcoholic beverages; 
Whereas the early minutes of the NCSLA provide a rich body of material on the origins of effective regulation of alcoholic beverages by the States that remains vital today; 
Whereas the legislatures and alcoholic beverage control agencies of the 50 States have worked to implement the powers granted by the 21st Amendment by ensuring the creation and maintenance of State-based regulatory systems for the transparent, accountable, and stable distribution and sale of alcoholic beverages through a regulated system made up of producers and importers, wholesale distributors, and retailers; and 
Whereas the Nation’s system of State-based alcoholic beverage regulation has resulted in a marketplace with unprecedented choice, variety, and selection for consumers while maintaining temperance and an orderly market to promote public safety: Now, therefore, be it 
 
That Congress— 
(1)recognizes the 75th anniversary of the National Conference of State Liquor Administrators; 
(2)commends State alcoholic beverage regulators for their efforts in establishing and working to create a successful system of alcoholic beverage distribution and sale in their respective States; and 
(3)continues to support policies that allow States to effectively regulate alcoholic beverages. 
 
